Citation Nr: 0933754	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to service connection for spina bifida.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).

By rating decision dated in September 2002, the RO denied the 
Veteran's claim for service connection for lumbosacral 
strain.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal 
was not received.  He subsequently has sought to reopen his 
claim for service connection for a lumbosacral spine 
disability.  In a rating decision dated in March 2005, the RO 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for 
lumbosacral strain, and denied service connection for spina 
bifida.  

When this case was before it in January 2008, the Board 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for 
lumbosacral strain.  In addition, the Board denied the 
Veteran's claim for service connection for spina bifida.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated December 2008, 
granted a Joint Motion for Remand (Joint Motion).  The case 
is again before the Board for appellate consideration.  




FINDINGS OF FACT

1.  By rating decision dated in September 2002, the RO denied 
service connection for lumbosacral strain.  The Veteran was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

2.  Some of the evidence added to the record since the 
September 2002 determination relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim for service connection for lumbosacral spine 
disability.

4.  Service treatment records are negative for any low back 
injury and there is no credible evidence of a low back injury 
or disorder in service.

5.  Spina bifida was noted on the entrance examination in 
June 1968, but such condition was not shown during the 
remainder of service or thereafter.


CONCLUSIONS OF LAW

1.  The RO's decision of September 2002, which denied service 
connection for lumbosacral strain, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the September 2002 rating 
decision is new and material, and the claim for service 
connection for lumbosacral strain is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A lumbosacral spine disability was not incurred in or 
aggravated by service, nor may such be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  Spina bifida was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a November 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran that new and material 
evidence was needed to reopen the claim for service 
connection for lumbosacral strain, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In addition, a September 2007 letter advised the Veteran of 
the evidence needed to establish a disability rating and 
effective date for the claims on appeal.  The case was last 
readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, information 
from U. S. Army and Joint Services Records Research Center 
(JSRRC), private and VA medical records, a VA examination 
report, hearing testimony and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
by providing testimony at a Board hearing.  Thus, the Veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for lumbosacral strain 
was denied in a September 2002 rating action.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for lumbosacral strain in September 2002 on the 
basis that it was not present during service or within one 
year thereafter.  

The evidence of record at the time of the September 2002 
determination included the service treatment records, a VA 
hospital report, and statements from the Veteran.  Other than 
a notation on the June 1968 entrance examination of very 
slight spina bifida, asymptomatic, the service treatment 
records are negative for complaints or findings concerning 
any low back disability.  In this regard, the Board points 
out that a clinical evaluation of the spine was normal on the 
separation examination in December 1970.

The record also included a February 1973 VA hospital report 
which discloses that the Veteran complained of intermittent 
low back pain that had been present for about one year, and 
became worse earlier in the month of admission.  The Veteran 
reported radiating pain through the left lower extremity.  It 
was noted that there were no neurological signs to the lower 
extremities.  An X-ray study of the lumbosacral spine 
revealed well-maintained joint spaces and no congenital 
anomaly.  The diagnosis on discharge was acute lumbosacral 
strain.

In a statement dated June 2002, the Veteran asserted that 
when he was stationed in Vietnam, he was checking a water 
tower, when sniper fire commenced.  He claimed that he 
started down the steep incline and fell down each and every 
step, hitting his back and tailbone on each step.  He said 
that he went to the medic and received medical attention for 
several weeks, including strong pain medication.  

The additional evidence includes private and VA medical 
records, statements from the Veteran and his testimony at a 
hearing before the undersigned.  The Veteran testified that 
he injured his back during service when he was climbing a 
water tower.  He asserted that when sniper fire was received, 
he started to go down the steps and, as he fell, his tailbone 
hit each step on the way down.  He also claims that he had to 
crawl to the medic, and that he was treated for several weeks 
with pain medication.  

Private medical records dated in 1998 and 1999 have been 
associated with the claims folder.  An X-ray of the lumbar 
spine in June 1999 revealed disc space narrowing with 
osteophyte formation.  In July 1999, the Veteran reported to 
a private physician that he had pulled his back at work three 
days earlier.  He related that he was carrying a box that 
weighed 25-30 pounds, that he leaned down, and when he stood 
up, he felt severe back pain, which radiated to the left leg.  
He was seen again about one week later and the physician said 
that it could be a bulging disc.  

An X-ray study of the lumbosacral spine in March 2003 
revealed degenerative joint disease.  The Veteran was seen in 
a VA outpatient treatment clinic in February 2004 and related 
that he had had chronic low back pain since an injury in 
service.  Following a VA examination of the spine in April 
2007, the diagnosis was degenerative disc disease of the 
lumbosacral spine, with no objective evidence of 
radiculopathy.  

The Veteran was seen by a private physician in October 2007.  
He stated that he was injured in Vietnam in 1969 when he fell 
off a water tower.  He reported that he had experienced 
problems with his low back since that incident.    

The Board notes that the Veteran's testimony regarding the 
circumstances surrounding his claimed injury are cumulative 
of those considered at the time of the prior denial, and thus 
are not new.  However, the additional evidence does reflect 
his contention that he has suffered from back pain since 
service, which is a contention not previously raised.  Such 
contention is presumed credible solely for the purpose of 
determining whether new and material evidence has been 
submitted.  

In light of the above, and after resolving all doubt in the 
Veteran's favor, the Board finds that new and material 
evidence has been submitted and the claim for service 
connection for lumbosacral strain has been reopened.  



        II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

A.  Lumbosacral spine disability

As an initial matter, although the rating decision and 
statement of the case determined that new and material 
evidence had not been submitted, the June 2007 supplemental 
statement of the case considered the claim on the merits.  
Thus, there is no prejudice to the Veteran by the Board's 
adjudication of the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Turning to the merits of the claim for service connection for 
a lumbosacral spine disability, on the Veteran's entrance 
examination, very slight spina bifida was noted, as well as a 
scar over the lumbar spine from the removal of a skin nevus.  
Service medical records are otherwise negative for complaints 
or treatment for any back pain or injury.

The Veteran contends that he injured his back sniper fire 
caused him to leave get down from a water tower, and that he 
slipped and fell down the ladder, hitting his back and 
tailbone on each rung as he fell.  In a written statement, he 
indicated that when he came to he went to the medic station 
and as treated for several weeks with strong pain killers.  
During his testimony, he stated that this incident occurred 
near the end of his tour of duty, and that he was placed on 
quarters for the remainder of his service.  He stated that he 
was in pain at his discharge examination and mentioned it to 
the examiner.  However, review of the discharge examination 
revealed a normal spine examination, and included a signed 
statement by the Veteran that he was in good health.  .  The 
JSRRC was unable to verify the sniper attack.  

Following service he was hospitalized on February 20, 1973 
for an acute lumbosacral strain.  Upon admission, the Veteran 
reported intermittent low back pain for about one year which 
became worse on February 17, 1973.  X-ray at the time 
revealed well maintained joint spaces and no congenital 
anomaly.  On February 21, 1973 he showed marked improvement 
of the muscle spasm with almost normal range of spine motion.  
Disc protrusion was ruled out.  A hospitalization in 1975 
revealed no complaints of any back condition.

Private treatment records dating from 1998 to 2000 note no 
complaints of musculoskeletal back pain until July 1999, when 
he reported experiencing a lifting injury at work.  X-ray at 
that time revealed mild degenerative changes at L3-4 and L4-
5, but the disc space height appeared to be maintained.  

The only evidence of the Veteran's claimed injury in service 
is his statements.  The Veteran is competent to testify that 
he fell from a tower and that he suffered back pain 
thereafter.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(2007).  That does not mean, however, that such assertions 
are credible.  While the Board cannot discount the Veteran's 
contentions solely because service treatment records do not 
reflect treatment for a back condition, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a Veteran's lay evidence. 
Buchanan v. Nicholson,451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006).

Here, the Veteran has testified that he was on quarters 
following his injury until he was released from service on 
December 14, 1970, and that he advised the examiner at his 
discharge examination of his back pain.  However, that 
examination revealed no abnormalities of the spine, and more 
significantly, included a signed statement from the Veteran 
that he was in good health.  Such statement is inconsistent 
with the contentions currently being made 30 years after the 
fact.  Moreover, when seen for an acute lumbosacral strain in 
1973, he reported a history of back pain of only one year's 
duration and made no mention of any prior injury, let alone 
one as significant as being claimed.  Additionally, no 
further complaints of back pain were made until July 1999 
when he injured his back lifting boxes at work.  None of the 
private treatment records dating January 1998 to July 1999 
reflect pain of the lumbosacral spine, and none of the 
records from 1998 to 2000 reflect the Veteran's report of the 
claimed in-service back injury.  

Indeed, it was not until after he filed his claim for 
compensation in 2002 that he began reporting the claimed low 
back injury in service to treatment providers.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  As noted above, there was no 
indication of any abnormality of the low back when the 
Veteran was examined in December 1970, prior to his 
separation from service.  Moreover, he described a one year 
history of low back pain when hospitalized by the VA in 
February 1973 reflecting that the complaints began more than 
a year after service, with no further complaints for 
approximately 25 years until a work-related lifting injury.  
In sum, the contentions raised in conjunction with this claim 
to include those of an injury in service and pain continuing 
since service are inconsistent with service and post service 
treatment records prepared more contemporaneously in time to 
service, which reflect no history of a low back injury in 
service or continuing complaints.  Thus, the Board finds the 
Veteran's current contentions are not credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) 
("[T]he Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Nor do we hold that the Board cannot weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.").

While the medical evidence of record dated subsequent to his 
claim note his report of the injury in service with 
continuing complaints since that time, such statements are 
based on the history which the Board has determined is not 
credible.  Thus, any medical opinions based on such would not 
be probative.  In any event, other than reciting the 
Veteran's reported history, the medical providers have not 
rendered an opinion following examination linking his current 
disorder to service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

The Board notes that the April 2007 VA examination did not 
contain an opinion as to the etiology of the Veteran's 
current back disorder and is mindful of the duty to obtain 
such a nexus opinion when the evidence is insufficient to 
render a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board is also mindful 
of the duty to provide an adequate examination if one is 
undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
However, in this case, the service treatment records reveal 
no evidence of back complaints or injury, and there is no 
credible evidence that such an injury occurred.  VA is not 
required to provide a medical examination or obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003); see also 38 C.F.R. § 3.159(c)(4) (2008).  Thus, as 
there is no credible evidence of an in-service injury, event 
or disease, no reasonable possibility exists that obtaining a 
nexus opinion would aid in substantiating the claim.  

In the absence of evidence of a back injury or complaints in 
service, or evidence of arthritis within one year following 
discharge from service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for lumbosacral spine disability.


B.  Spina bifida

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2008); see also Thibault v. Brown, 5 Vet. App. 520, 522-23 
(1993) (citing 38 C.F.R. § 3.303(c) (1992) for the 
proposition that spina bifida is a "developmental disorder 
for which benefits may not be granted").

Very slight spina bifida was noted on the entrance 
examination in June 1968.  The Veteran contends that the 
condition was aggravated by his fall from the water tower in 
service.  The Board has already addressed the question of 
whether the Veteran suffers from a lumbosacral spine disorder 
as a result of the claimed fall from the tower, as well as 
the credibility of the evidence with respect to the lay 
contentions.  

Regardless, other than the statement on the entrance 
examination, no other medical evidence in the record 
establishes that he suffers from spina bifida.  Indeed, an 
X-ray in 1973 specifically noted that there was no congenital 
anomaly.  None of 
the current radiological studies have indicated any findings 
of spina bifida. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Thus, to the extent that consideration of aggravation of a 
congenital defect (as opposed to disease) is permissible, the 
absence of any evidence that such condition currently exists 
renders any such consideration moot.  

For the reasons set forth above, the claim for service 
connection for spina bifida is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbosacral spine disability is 
reopened. 

Service connection for lumbosacral spine disability is 
denied.

Service connection for spina bifida is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


